Exhibit 10.3

 

Commercial Security Agreement

 

Date: December 11th, 2017     Debtor:   Friedman Industries, Inc., a Texas
corporation     Debtor’s Mailing Address: 1121 Judson Road, Suite #124,
Longview, Texas 75601     Secured Party:   Citizens National Bank     Secured
Party’s Mailing Address: P.O. Box 1009, Henderson, Texas 75653

 

Collateral (including all accessions):

The Collateral includes all of the following described property, whether now
owned or existing or hereafter acquired or arising, and wherever located, and
including any and all rights, titles and interests of Debtor. All capitalized
words and phrases, if not otherwise defined herein, shall have the meanings
attributed to them by Article 9 of the Texas Business & Commerce Code, as such
Code may from time-to-time be amended. The Collateral includes any and all
accessions, additions to, parts and substitutions of any of the following, and
all replacements thereof.

 

Accounts and Other Rights to Payment: All Accounts, Payment Intangibles, Health
Care Insurance Receivables, and other rights to payment, whether or not earned
by performance, including, but not limited to, payment for property or services
sold, leased, rented, licensed, or assigned. This includes any rights and
interests (including all liens, security interests and/or Agricultural Liens)
which arise by law or agreement against any account debtor or obligor and all
Supporting Obligations.

 

Inventory: All Inventory, including all Goods held for sale or lease, or which
have been or will be supplied under contracts of service or sale, and all Goods
which are raw materials, work in process, or materials used or consumed in
business or otherwise.

 

Proceeds: All of the following property, whether now owned or hereafter
acquired: (a) whatever is acquired upon the sale, lease, license, exchange, or
other disposition of any Collateral; (b) whatever is collected on, or
distributed on account of, any Collateral; (c) all rights arising out of any
Collateral; (d) all claims arising out of the loss, nonconformity, or
interference with the use of, defects or infringement of rights in, or damage to
any Collateral; (e)all insurance payable by reason of the loss or nonconformity
of, defects or infringement of rights in, or damage to any Collateral; (f) all
government program payments arising out of or related to any Collateral; and (g)
all other rights, interests, claims and property defined as “proceeds” in
Article 9 of the Texas Business and Commerce Code, as such Code may from
time-to-time be amended.

 

 

Obligations:

The Obligations include 1) the following described promissory note(s), 2) all
obligations, responsibilities and duties of Debtor under the terms of this
security agreement or any other Loan Document, 3) all amounts spent by Secured
Party for the maintenance, preservation or collection of the Collateral, 4) the
Other Obligations described below, 5) all Related Indebtedness, 6) any interest
accruing on any of these Obligations, and 7) all renewals, extensions,
amendments and\or modifications of any of the foregoing or following:

 

a) Note

  Date: Of even date herewith.   Amount: $7,500,000.00  

Borrower:

Friedman Industries, Inc., a Texas corporation

  Payee: Citizens National Bank   Maturity Date: December 11th, 2018

 

 

Commercial security agreement; Page 1

 

--------------------------------------------------------------------------------

 

 

b) Other Obligations:

The Collateral shall further secure the payment to Secured Party of any and all
other or additional debts, obligations and liabilities of every kind and
character of any Debtor, Borrower or Guarantor, whether due or to become due,
now or hereafter existing in favor of Secured Party, regardless of whether such
debts, obligations and liabilities be direct or indirect, primary, secondary,
joint, several, joint and several, fixed or contingent, and regardless of
whether such debts, obligations and liabilities were originally owing to Secured
Party or acquired by Secured Party or its assignees of any third party.

 

Debtor’s Representations Concerning Location of Collateral:

 

The collateral is primarily located at Debtor’s manufacturing facilities at 3681
FM 250, Lone Star, Texas, 5500 North State Hwy 137, Hickman, Arkansas, 1468
Northpark Drive, Decatur, Alabama (for inventory) and 1121 Judson Road, Suite
124, Longview, Texas (for accounts receivable). Collateral may also be located
in transit to Debtor’s customers or at various locations designated by Debtors
customers.

 

Debtor grants to Secured Party a security interest in the Collateral (including
all Proceeds) to secure the prompt payment and performance of the Obligations
and all renewals and extensions of any portion of the Obligations.

 

Debtor’s Warranties

 

Debtor makes the following warranties to Secured Party:

 

1.     Financing Statement. Except for that in favor of Secured Party, no
financing statement or security agreement, verbal or written, covers the
Collateral or is filed in any public office.

 

2.     Ownership. Debtor owns the Collateral and has the authority to grant this
security interest. Debtor’s ownership of the Collateral is free from any
set-off, claim, restriction, lien, security interest, or encumbrance except this
security interest and liens for taxes not yet due.

 

3.     Fixtures and Accessions. None of the Collateral is affixed to real
estate, is an accession to any good, is commingled with other Goods, or will
become a Fixture, accession, or part of a product or mass with other Goods
except as expressly provided in this agreement.

 

4.     Financial Statements. All information about Debtor’s financial condition
provided to Secured Party was accurate when submitted, as will be any
information subsequently provided to Secured Party.

 

5.     Debtor’s Name. Debtor’s exact legal name is set forth at the beginning of
this security agreement.

 

6.    Location. If Debtor is not an individual, Debtor’s chief executive office
is located at the address identified above as “Debtor’s Address” and Debtor’s
state of organization, registration or incorporation is the State of Texas. If
Debtor is an individual, Debtor’s principal residence is located in the State of
Texas.

 

Debtor’s Covenants

 

1.     Protection of Collateral. Debtor will defend the Collateral against all
claims and demands adverse to Secured Party’s interest in it. The Collateral
will remain in Debtor’s possession or control at all times, except as otherwise
provided in this security agreement. Debtor will maintain the Collateral in good
condition and protect it against misuse, abuse, waste, and deterioration except
for ordinary wear and tear resulting from its intended use.

 

 

Commercial security agreement; Page 2

 

--------------------------------------------------------------------------------

 

 

2.     Future Encumbrances. Debtor shall not, without the prior written consent
of Secured Party, grant any lien or security interest that may affect the
Collateral, or any part thereof, nor shall Debtor permit or consent to any lien
or security interest attaching to or being filed against any of the Collateral
in favor of anyone other than Secured Party. Debtor shall further promptly pay
when due all statements and charges of mechanics, materialmen, laborers and
others incurred in connection with the alteration, improvement, repair and
maintenance of the Collateral, or otherwise furnish appropriate security or
bond, so that no future lien or security interest may ever attach to or be filed
against any Collateral. In the event that the Collateral or any part thereof is
and/or may be located in and/or on leased premises, Debtor shall promptly pay
the full amount of such rental or lease payments whenever the same shall be due
so that no lessor’s lien or privilege may ever attach to or affect any of the
Collateral with possible preference and priority over the lien of this Security
Agreement. In the event that any of the Collateral is purchased or otherwise
acquired by Debtor on a credit or deferred payment sales basis, Debtor shall
promptly pay the full amount of the purchase or acquisition price of such
Collateral so that no vendor’s lien or privilege, or purchase money security
interest, may ever attach to or be asserted against any of the Collateral with
possible preference and priority over the lien of this Security Agreement.
Debtor additionally agrees to obtain, upon request by Secured Party, and in form
and substance as may then be satisfactory to Secured Party, appropriate waivers
and/or subordinations of any lessor’s liens or privileges, vendor’s liens or
privileges, purchase money security interest, and any other liens that may
affect the Collateral at any time. As long as any part of the Obligations remain
unpaid, Debtor will not permit any levy, attachment or restraint to be made
affecting any of the Collateral, or permit any notice of lien to be filed with
respect to the Collateral or any part thereof, or permit any receiver, trustee,
custodian or assignee for the benefit of creditors to be appointed to take
possession of any of the Collateral. Notwithstanding the foregoing, Debtor may,
at its sole expense, contest in good faith by appropriate proceedings the
validity or amount of any levy, attachment, restraint or lien filed against or
affecting the Collateral, or any part thereof, provided that (1) Debtor notifies
Secured Party in advance of Debtor’s intent to contest such a levy, attachment,
restraint or lien, and (2) Debtor provides additional security to Secured Party,
in form and amount satisfactory to Secured Party.

 

3.     Insurance. Debtor will insure the Collateral in accordance with Secured
Party’s reasonable requirements regarding choice of carrier, casualties insured
against, and amount of coverage. Policies will be written in favor of Debtor and
Secured Party according to their respective interests or according to Secured
Party’s other requirements. All policies will provide that Secured Party will
receive at least ten days’ notice before cancellation, and the policies or
certificates evidencing them will be provided to Secured Party when issued.
Debtor assumes all risk of loss and damage to the Collateral to the extent of
any deficiency in insurance coverage. Debtor irrevocably appoints Secured Party
as attorney-in-fact to collect any return, unearned premiums, and proceeds of
any insurance on the Collateral and to endorse any draft or check deriving from
the policies and made payable to Debtor.

 

4.     Secured Party’s Costs. Debtor will pay all expenses incurred by Secured
Party in obtaining, preserving, perfecting, defending, and enforcing this
security interest in the Collateral and in collecting or enforcing the
Obligations. Expenses for which Debtor is liable include, but are not limited
to, taxes, assessments, reasonable attorney’s fees, and other legal expenses.
These expenses will bear interest from the dates of payments at the highest rate
stated in the Note, and Debtor will pay Secured Party this interest on demand at
a time and place reasonably specified by Secured Party. These expenses and
interest will be part of the Obligations secured by the Collateral and will be
recoverable as such in all respects.

 

5.     Additional Documents. Debtor will sign any papers that Secured Party
considers necessary to obtain, maintain, and perfect this security interest or
to comply with any relevant law. Debtor further agrees to execute and deliver
all further documents or instruments that Secured Party may reasonably request
in order to enable Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral. Debtor will cooperate with
Secured Party in obtaining a control agreement in form and substance
satisfactory to Secured Party with respect to any Collateral consisting of
Deposit Accounts (for deposit accounts at other financial institutions),
Investment Property (for securities accounts, mutual funds and other
uncertificated securities), Letter-of-Credit Rights, and/or Electronic Chattel
Paper. If Chattel Paper is part of the Collateral, Debtor will not create any
Chattel Paper without placing a legend on the Chattel Paper acceptable to
Secured Party indicating that Secured Party has a security interest in the
Chattel Paper.

 

6.     Notice of Changes. Debtor will immediately notify Secured Party of any
material change in the Collateral; any change in the location of all or any
portion of the Collateral; any change in Debtor’s name, address, or location;
any change in any matter warranted or represented in this agreement; any change
that may affect this security interest; any change in the state in which Debtor
(if other than an individual) is organized or incorporated; and any Event of
Default that may occur hereunder, under any of the Obligations or under any of
the other Loan Documents.

 

 

Commercial security agreement; Page 3

 

--------------------------------------------------------------------------------

 

 

7.     Use and Removal of Collateral. Debtor will not permit the Collateral to
be affixed to any real estate, to become an accession to any Goods, to be
commingled with other Goods, or to become a Fixture, accession, or part of a
product or mass with other goods except as expressly provided in this agreement.
Debtor will not permit any portion of the Collateral to be removed from the
state in which it is located at the time of this agreement without obtaining
Secured Party’s prior written consent.

 

8.     Sale, License or Lease of Collateral. Debtor will not sell, license for
use, transfer, lease, or encumber any of the Collateral without the prior
written consent of Secured Party. In any event, Debtor will immediately deliver
all Proceeds received from the sale, license for use, transfer, lease, or
encumbrance of any Collateral (whether or not such occurred with Secured Party’s
consent) to Secured Party, and agrees to keep all such Proceeds segregated and
separate from Debtor’s other funds or property. All Proceeds of any Collateral
are held in trust by Debtor for the benefit of Secured Party. Provided, however,
that sales of the following types of Collateral are authorized if a) the sale
occurs in the ordinary course of Debtor’s business, b) notice of revocation of
this consent has not been given by Secured Party to Debtor and c) no Event of
Default has occurred and is ongoing at the time of the sale: Inventory, and
goods.

 

9.     Reports and Inspections. Debtor will furnish Secured Party from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail. Secured Party may inspect, or
cause its agents, representatives or appraisers to inspect, all or any portion
of the Collateral at any time during Debtor’s regular business hours and as
often as Secured Party in the exercise of its sole judgment shall deem
necessary. Any such inspection may be with or without notice to Debtor.

 

10.     Authorization to File Financing Statements. Debtor authorizes Secured
Party to file a financing statement and any addendums or amendments thereto (the
“Financing Statement”) describing the Collateral. This authorization is not
revocable and shall continue for so long as any of the Obligations remain
unpaid, or for so long as Secured Party is committed to advance funds to Obligor
or Debtor, whichever is later. Secured Party may file a copy of this security
agreement as a Financing Statement.

 

11.     No Conversion, Merger, Name Change, or Suspension. If Debtor is not an
individual, Debtor agrees that it will not, without Secured Party’s prior
written consent (which consent may be withheld in the exercise of Secured
Party’s commercially reasonable discretion), a) merge with another entity, b)
convert to another organizational entity, c) change its name, d) sell all or
substantially all of its assets, or e) permit its legal existence to be
terminated or forfeited, or permit its right to do business in the state of its
formation to be suspended or revoked. Debtor agrees to give notice to Secured
Party of Debtor’s request for consent to any of the above at least thirty (30)
days in advance of the proposed event.

 

12.     Identity of and Notice to Buyers of Farm Products. If the Collateral
includes any Farm Products, Debtor agrees to provide to Secured Party (on or
before five (5) days after Secured Party’s request) a list by name and address
of all buyers, commission merchants and selling agents to or through whom Debtor
may sell any Farm Product. If such a list is requested by Secured Party, then
Debtor covenants and agrees a) that Debtor will not sell any Farm Product to or
through any person other than the buyers, commission merchants and/or selling
agents identified by Debtor, in writing, to Secured Party at least seven (7)
days prior to any such sale, and b) Debtor shall account to Secured Party for
all proceeds received from such sale, and actually deliver such proceeds to
Secured Party, by no later than ten (10) days after such sale.

 

Rights and Remedies of Secured Party

 

1.     Generally. Secured Party may exercise one or more of the following rights
and remedies either before or after an Event of Default:

 

 

a.

take control of any proceeds of the Collateral;

 

 

b.

release any Collateral in Secured Party’s possession, temporarily or otherwise
and any such release shall not impair or release any of Secured Party’s other
rights in other Collateral, or against any Debtor, Borrower or Guarantor; and\or

 

 

c.

take control of any funds generated by the Collateral, such as refunds from and
Proceeds of insurance, and reduce any part of the Obligations accordingly or
permit Debtor to use such funds to repair or replace damaged or destroyed
Collateral covered by insurance.

 

 

Commercial security agreement; Page 4

 

--------------------------------------------------------------------------------

 

 

2.     Insurance. If Debtor fails to maintain insurance as required by this
agreement or any other Loan Document, then Secured Party may purchase
single-interest insurance coverage that will protect only Secured Party. If
Secured Party purchases this insurance, its premiums will become part of the
Obligations secured by the Collateral.

 

3.     Payment of Taxes. Secured Party may pay any taxes or other assessments
against the Collateral in order to protect and preserve the security interest
conveyed herein, without regard to whether or not such tax or assessment would
have a priority greater than or less than that of Secured Party’s security
interest.

 

4.     Continuing Security Interest. This agreement creates a continuing
security interest in the Collateral and shall a) remain in full force and effect
until payment in full of the Obligations, b) be binding upon Debtor and its
successors and assigns, and c) inure to the benefit of and be enforceable by
Secured Party and its successors, transferees and assigns. Debtor waives any
right which it may have under the Texas Business and Commerce Code to demand the
filing of termination statements with respect to the Collateral, and agrees that
Secured Party shall not be required to send such termination statements to
Debtor, or to file them with any filing office, unless and until this Agreement
shall have been terminated in accordance with its terms and all Obligations paid
in full in immediately available funds.

 

5.     Limitations on Obligations Concerning Maintenance of Collateral. Debtor
has the risk of loss on all the Collateral. Secured Party has no duty to collect
any income accruing on the Collateral or to preserve any rights relating to the
Collateral.

 

Events of Default

 

1.     Each of the following conditions or events is an “Event of Default”:

 

 

a.

if Debtor, Borrower or Guarantor defaults in the timely payment or performance
of any of the Obligations, or any other covenant or liability arising under the
Note, any Related Indebtedness, any other Loan Document or under any other
agreement any such person may have with Secured Party;

 

 

b.

if any warranty, covenant, or representation made to Secured Party by or on
behalf of Debtor proves to have been false in any material respect when made;

 

 

c.

if a receiver is appointed for Debtor or any of the Collateral, or if any
garnishment, sequestration, attachment, possession or other writ is issued in
any judicial or administrative proceeding against any of the Collateral;

 

 

d.

if all or any portion of the Collateral is assigned for the benefit of creditors
or, to the extent permitted by law, if bankruptcy or insolvency proceedings
commence against or by any of these parties: i) Debtor, ii) any Borrower, iii)
any partnership of which Debtor is a general partner, iv) any Guarantor, or v)
any maker, drawer, acceptor, endorser, Guarantor, surety, accommodation party,
or other person liable on or for any part of the Obligations;

 

 

e.

if any financing statement is filed that includes, describes or indicates all or
any portion of the Collateral but is not related to this security interest and
not favoring Secured Party;

 

 

f.

if any lien other than the security interest of Secured Party attaches to any of
the Collateral;

 

 

g.

if any of the Collateral is lost, stolen, damaged, or destroyed; and/or

 

 

h.

if any “event of default” occurs under the terms of any of the other Loan
Documents.

 

 

Commercial security agreement; Page 5

 

--------------------------------------------------------------------------------

 

 

Remedies of Secured Party on Default

 

1.     Remedies. During the existence of any Event of Default, Secured Party may
declare the unpaid principal and earned interest of the Obligations immediately
due in whole or part, enforce the Obligations, and exercise any rights and
remedies granted by the Texas Business and Commerce Code or by this agreement,
including the following:

 

 

a.

require Debtor to deliver to Secured Party all books and records relating to the
Collateral;

 

 

b.

require Debtor to assemble the Collateral and make it available to Secured Party
at a place reasonably convenient to both parties;

 

 

c.

take possession of any of the Collateral and for this purpose enter any premises
where it is located if this can be done without breach of the peace;

 

 

d.

sell, lease, or otherwise dispose of any of the Collateral in accord with the
rights, remedies, and duties of a secured party under the Texas Business and
Commerce Code after giving notice as required by such Code; unless the
Collateral threatens to decline speedily in value, is perishable, or would
typically be sold on a recognized market, Secured Party will give Debtor
reasonable notice of any public sale of the Collateral or of a time after which
it may be otherwise disposed of without further notice to Debtor; in this event,
notice will be deemed reasonable if it is mailed, postage prepaid, to Debtor at
the address specified in this agreement at least ten (10) days before any public
sale or ten (10) days before the time when the Collateral may be otherwise
disposed of without further notice to Debtor;

 

 

e.

surrender any insurance policies covering the Collateral and receive the
unearned premium;

 

 

f.

apply any proceeds from disposition of the Collateral after default in the
manner specified in the Texas Business and Commerce Code, including payment of
Secured Party’s reasonable attorney’s fees and court expenses;

 

 

g.

collect the unpaid balance of any Obligation from any Borrower, Guarantor or
other person obligated for any part of the Obligations; and\or

 

 

h.

take any other action or exercise any other remedy permitted under the terms of
this security agreement or any other Loan Document.

 

2.     Cumulative Rights. The rights and remedies expressly conferred by this
security agreement are cumulative of all other rights and remedies conferred by
any other Loan Document, by law or in equity. They shall not be deemed to
deprive Secured Party of any other legal or equitable rights or remedies, by
judicial proceedings or otherwise, appropriate to enforce the conditions,
covenants, and terms of this agreement, the Note or any other Loan Document. The
employment of any remedy hereunder, or otherwise, shall not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies.

 

3.     Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
Purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtor shall be credited with the proceeds
of the sale.

 

4.     Condition of Collateral. Secured Party has no obligation to repair,
clean-up or otherwise prepare any Collateral for sale.

 

5.     No Obligation to Pursue Others. Secured Party has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Secured Party may release, modify or waive any collateral
provided by any other person to secure any of the Obligations, all without
affecting Secured Party’s rights against Debtor. Debtor waives any right it may
have to require Secured Party to pursue any third person for any of the
Obligations.

 

 

Commercial security agreement; Page 6

 

--------------------------------------------------------------------------------

 

 

6.     Compliance With Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

7.     Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral. Secured Party may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.

 

8.     Purchases by Secured Party. In the event Secured Party purchases any of
the Collateral being sold, Secured Party may pay for the Collateral by crediting
the purchase price against the Obligations.

 

General Provisions

 

1.     Parties Bound. Secured Party’s rights under this security agreement shall
inure to the benefit of its successors and assigns. Assignment of any part of
the Obligations and delivery by Secured Party of any part of the Collateral will
fully discharge Secured Party from responsibility for that part of the
Collateral. If Debtor is more than one, all their representations, warranties,
and agreements are joint and several. Debtor’s Obligations under this security
agreement shall bind Debtor’s personal representatives, successors, and assigns.
Secured Party’s signature on this security agreement is not required in order
for this agreement to be binding, enforceable and completely effective according
to its terms.

 

2.     Waiver. Neither delay in exercise nor partial exercise of any of Secured
Party’s remedies or rights shall waive further exercise of those remedies or
rights. Secured Party’s failure to exercise remedies or rights does not waive
subsequent exercise of those remedies or rights. Secured Party’s waiver of any
default or Event of Default does not waive any further or other default or Event
of Default. Secured Party’s waiver of any right arising under this security
agreement or of any Event of Default is binding only if it is in writing and
signed by Secured Party. Secured Party may remedy any default or Event of
Default without waiving it.

 

3.     Reimbursement. If Debtor fails to perform any of Debtor’s Obligations,
Secured Party may perform those Obligations and be reimbursed by Debtor on
demand at the place where the Note is payable for any sums so paid, including
attorney’s fees and other legal expenses, plus interest on those sums from the
dates of payment at the rate stated in the Note for matured, unpaid amounts. The
sum to be reimbursed shall be secured by this security agreement and is part of
the Obligations.

 

4.     Interest Rate. Interest included in the Obligations shall not exceed the
maximum amount of nonusurious interest that may be contracted for, taken,
reserved, charged, or received under law; any interest in excess of that maximum
amount shall be credited to the principal of the Obligations or, if that has
been paid, refunded. On any acceleration or required or permitted prepayment of
the Obligations, any such excess interest shall be canceled automatically as of
the acceleration or prepayment or, if already paid, credited on the principal
amount of the Obligations or, if the principal amount has been paid, refunded.

 

5.     Modifications. No provision of this agreement shall be modified or
limited except by written agreement signed by Secured Party.

 

6.     Severability. The unenforceability of any provision of this agreement
will not affect the enforceability or validity of any other provision.

 

7.     After-Acquired Property. This security interest shall attach to
after-acquired Collateral to the maximum extent such is permitted by law.

 

8.     Applicable Law. This agreement will be construed according to Texas law.

 

9.     Place of Performance. This agreement is to be performed in the county of
Secured Party’s mailing address.

 

 

Commercial security agreement; Page 7

 

--------------------------------------------------------------------------------

 

 

10.     Presumption of Truth and Validity. If the Collateral is sold by Secured
Party after an Event of Default, recitals in the bill of sale or transfer will
be prima facie evidence of their truth, and all prerequisites to the sale
specified by this agreement and by the Texas Business and Commerce Code will be
presumed satisfied.

 

11.     Legal Construction; Singular and Plural. When the context requires,
singular nouns and pronouns include the plural. All references to “Debtor”
include each Debtor and any combination of Debtors (if more than one). Debtor
agrees this security agreement was the result of a negotiated agreement with
Secured Party and the rule of construction that states ambiguities in a document
are construed against the party who drafted it does not apply in interpreting
this instrument.

 

12.     Priority of Security Interest. This security interest shall neither
affect nor be affected by any other security for any of the Obligations. Neither
extensions of any of the Obligations nor releases of any of the Collateral will
affect the priority or validity of this security interest with reference to
Debtor, Borrower, Guarantor or any third person.

 

13.     Cumulative Remedies. Foreclosure of this security interest by suit does
not limit Secured Party’s remedies, including the right to sell the Collateral
under the terms of this agreement. All remedies of Secured Party may be
exercised at the same or different times, and no remedy shall be a defense to
any other. Secured Party’s rights and remedies include all those granted by law
or otherwise, in addition to those specified in this agreement.

 

14.     Agency. Debtor’s appointment of Secured Party as Debtor’s agent for the
purposes stated in this security agreement is coupled with an interest and will
survive any disability of Debtor.

 

15.     Addresses for Notices. All notices and other communications provided for
hereunder or required by law shall be in writing and shall be delivered by
registered, certified or first class mail, postage prepaid, addressed to the
party to be notified and at the address stated above. Notices delivered by mail
to Debtor shall be effective upon deposit in the U.S. Mail.

 

16.     Waiver of Marshaling. Debtor waives any and all rights that would
otherwise require Secured Party to marshal or prioritize for sale all or any
portion of the Collateral. Secured Party may sell all or any portion of the
Collateral without regard to other property securing the Obligations, and
without regard to equitable or common law principles of marshaling.

 

17.     Purchase Money Security Interests. To the extent the Collateral secures
any Obligation that was not incurred for the purchase of the Collateral,
payments applied to the indebtedness shall be applied, first, to the discharge
of the non-purchase money obligation.

 

18.     Additional Warranties Regarding Debtor. Debtor warrants and represents
the following additional facts to Secured Party and Debtor understands and
acknowledges that but for these warranties and representations (on all of which
Secured Party reasonably relies), Secured Party would not advance the sums made
a part of the Obligations to Borrower: a) Debtor benefits, directly and
indirectly, from the loan(s) to be made by Secured Party to Borrower and that
are a part of the Obligations; b) Debtor has the authority to perform and/or pay
all of Debtor’s Obligations and to grant security interests in the Collateral;
c) the fair value of all of Debtor’s assets as of this date is greater than the
sum of all of Debtor’s debts and other obligations; d) Debtor is currently
paying all of its debts and obligations as they come due and no debts or
obligations of Debtor are currently past due or owing; e) the payment or
performance of Debtor’s Obligations and the grant of a security interest in the
Collateral to secure the payment of the Obligations under the terms of this
security agreement will not cause or otherwise result in the insolvency of
Debtor; f) the payment or performance of Debtor’s Obligations and the grant of a
security interest hereunder to secured the payment of the Obligations under the
terms of this agreement will not leave Debtor with resources that are
insufficient or inadequate for the purpose of Debtor carrying on Debtor’s other
business or meeting Debtor’s other obligations; and g) Debtor (by reason of the
direct and indirect benefits flowing from the Obligations) will receive and has
received reasonably equivalent value in exchange for the security interests
conveyed herein. Debtor agrees that if all or a part of the security interests
transferred to Secured Party under this security agreement is unenforceable or
avoidable under applicable law (whether such law is federal or state law) for
any reason (including, but not limited to, reasons relating to Debtor’s
insolvency or the value of consideration received by Debtor or the value of the
direct and indirect benefits received by Debtor in connection with the
Obligations), then the security interests conveyed herein shall be enforceable
and unavoidable to the maximum extent allowed by law.

 

 

Commercial security agreement; Page 8

 

--------------------------------------------------------------------------------

 

 

19.     Definitions. The terms defined at the beginning of this security
agreement shall have the meanings and/or definitions so stated. Any other term
used herein and defined in the Texas Business and Commerce Code (as such Code is
from time to time amended) shall have the same definition contained in said
Code, unless expressly provided otherwise herein. All terms used in this
security agreement, whether or not defined in this section, and whether used in
singular or plural form, shall be deemed to refer to the object of the term
whether such is singular or plural, as the context may suggest or require. In
addition to the other terms defined above, the following terms have these
meanings when used in this security agreement:

 

“Borrower” means each, any, all and all possible combinations of the borrowers
named in the Note.

 

“Debtor” means each, any, and all possible combinations of the debtors
identified in the introductory section above, whether one or more, and the
successors, assigns, heirs and legal representatives thereof.

 

“Event of Default” is defined above.

 

“Guarantor” means each, all and all possible combinations of persons who
guaranty all or any part of the Note.

 

“Loan Agreement” means the Loan Agreement by and between Borrower and Secured
Party (and any other persons signing such agreement) dated of even date
herewith, as such agreement may be modified, amended, supplemented or revised.

 

“Loan Documents” means this security agreement, the Note and any and all other
loan agreements, deeds of trust, security agreements, guaranty agreements,
assignments, assignments of rents, indemnity agreements, certifications, pledge
agreements, and other agreements or documents related to or securing the Note or
any Related Indebtedness, together with any and all renewals, modifications,
amendments, restatements, extensions and supplements thereof.

 

“Maturity Date” means the earlier to occur of a) the date stated in the
introductory section above as the maturity date of the Note, or b) the date on
which the maturity of the Note is accelerated by Lender under the terms thereof
or under any of the other Loan Documents.

 

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Secured Party pursuant to any of the Loan Documents or any other
communication or writing by and between Borrower and Secured Party.

 

 

DEBTOR:   Friedman Industries, Inc., a Texas corporation               By:  /s/
Alex LaRue   Name: Alex LaRue   Title: Vice-President, Secretary and Treasuer  

 

 

Commercial security agreement; Page 9